UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                    July 26, 2006

                                       Before

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 04-1535                                     Appeal from the United States
                                                District Court for the
UNITED STATES OF AMERICA,                       Northern District of Illinois,
         Plaintiff-Appellee,                    Eastern Division.

      v.                                        No. 02 CR 635

VICKI MURPH-JACKSON,                            Charles P. Kocoras,
         Defendant-Appellant.                   Judge.


                                     ORDER

   This court ordered a limited remand so the district court could state on the
record whether the sentence remains appropriate now that United States v. Booker,
125 S. Ct. 738 (2005), has limited the Sentencing Guidelines to advisory status. See
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005).

   The district judge has now replied that he would today impose the same
sentence, knowing of the Sentencing Guidelines’ advisory status. The parties did
not respond to our invitation to file arguments in this court regarding the district
court’s Paladino remand statement. We do not see any reason why
Murph-Jackson’s sentence of 262 months—at the low end of the Guidelines
range—would be deemed “unreasonable” in post-Booker practice. The judgment of
the district court therefore is AFFIRMED.